Citation Nr: 0406248	
Decision Date: 03/09/04    Archive Date: 03/19/04

DOCKET NO.  96-29 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Octavio A. Diaz-Negron, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant, and physician


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel

INTRODUCTION

Appellant served in the Puerto Rico Army National Guard for 
20 years; that period includes periods of active duty for 
training (ACDUTRA) and inactive duty for training 
(INACDUTRA).  Appellant was also activated for federal 
military service and deployed with his National Guard unit in 
support of the First Persian Gulf War from November 1990 to 
August 1991.  There was a subsequent period of ACTDUTRA in 
September 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the San Juan, 
Puerto Rico, Regional Office (RO) that denied service 
connection for a left knee disorder.

The Board remanded this claim for additional development in 
May 1999.  That development has been accomplished, and the 
file has been returned to the Board for appellate review.


FINDINGS OF FACT

1.  Appellant's left knee disorder pre-existed his active 
military service, and his September 1992 ACDUTRA.

2.  It is more likely than not that Appellant's military 
service and September 1992 ACDUTRA accelerated the 
progression of the pre-service left knee disorder.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
the pre-existing left knee disorder was aggravated by 
military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.   Duty to Notify and Assist

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004).  In this case it was essentially 
held that the notice and assistance provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) should be 
provided to a claimant prior to any adjudication of the 
claim.  That was done in this case.

The Board finds that the RO has fully satisfied its duties of 
notice and assistance and that sufficient evidence is of 
record to decide the veteran's claim.  If there were any 
deficiency of notice or assistance, it would not be 
prejudicial to the veteran, given the favorable nature of the 
Board's decision.  No further assistance in developing the 
facts pertinent to the issues is required.

II.  Factual Background

Appellant testified before the RO in December 1996; the 
hearing transcript has been associated with the file.  Dr. 
H.D.N., appellant's private orthopedic physician, also 
provided testimony.  Appellant testified that he is a medical 
doctor whose specialty is psychiatry.  Appellant reported he 
first suffered left knee pain during a weekend of INACDUTRA 
training in 1989.  The condition did not subside, so 
appellant underwent an arthroscopy in May 1990, performed by 
private surgeon Dr. J.S.C.  Appellant was called to active 
federal service during the First Gulf War from November 1990 
to August 1991, and, although the left knee caused 
discomfort, appellant does not contend that the deployment 
caused any aggravation to the knee.  Rather, appellant 
asserts that the aggravation occurred during a period of 
ACDUTRA in September 1992, when his knee gave out under the 
continued strain of the training environment.  Appellant was 
treated at nearby F.C. General Hospital.  After the unit 
returned to Puerto Rico, appellant was treated at Roosevelt 
Roads Naval Hospital for persistent swelling of the knee.  

Dr. H.D.N. testified at the same hearing.  Dr. H.D.N. 
established that he is a medical doctor whose specialty is 
orthopedic surgery and disability evaluation.  Dr. H.D.N. has 
22 years of experience as an orthopedist.  Dr. H.D.N. 
testified that appellant has been his patient since 1984, 
although the first time appellant presented with a left knee 
condition was February 1990.  Dr. H.D.N. referred appellant 
to Dr. J.S.C. for arthroscopic surgery.  Although Dr. H.D.N. 
treated appellant for other orthopedic conditions in 1990 and 
1991, Dr. H.D.N. did not treat appellant for a left knee 
condition again until April 1992, when appellant presented 
with a swollen left knee.  Dr. H.D.N. subsequently treated 
appellant's left knee on a nearly monthly basis until 
appellant had surgery in October 1993.  Dr. H.D.N. expressed 
the opinion that appellant's left knee condition originated 
in appellant's INACDUTRA accident in 1990, and that the 
ACDUTRA accident in 1992 accelerated the degenerative 
process.   

Dr. H.D.N.'s handwritten treatment notes are on file.  These 
notes substantiate that Dr. H.D.N. has treated appellant 
since July 1984 but that appellant's first complaint of knee 
pain was in March 1990, and that a series of left knee 
effusions began in April 1992, continuing almost monthly 
until October 1993.  Complaints of knee pain appear to have 
ended for a time after appellant underwent surgery at 
Roosevelt Roads in October 1993, but the effusions resumed in 
1994.  A Medical Certificate executed by Dr. H.D.N. in 
October 1994 notes that appellant had by then undergone two 
arthroscopies, without significant improvement.

The file contains documentation of appellant's ACDUTRA 
accident at Camp Shelby, Mississippi, in September 1992.  Per 
the Line of Duty Investigation (DD Form 261), appellant 
reported to ACDUTRA with a preexisting knee injury that was 
subsequently aggravated by training activities.  Appellant 
was placed on bed rest for the remainder of the exercise.  
The official determination was "in line of duty - existed 
prior to service - aggravation of post traumatic arthritis 
left knee."   Also on record is a sworn statement by LTC 
A.R.F., a physician in appellant's unit, attesting that 
appellant developed an acute exacerbation of a preexisting 
left knee injury during training activities at Camp Shelby.

The file contains a VA medical examination conducted in 
August 1999.  The examining physician reviewed the claim file 
and conducted a physical examination and interview of the 
appellant.  The examiner's diagnosis was "left knee 
degenerative joint disease."  The examiner's opinion in 
regard to the specific question of service causation or 
aggravation was as follows:

Claim folder documentation of a preexisting post-
traumatic arthropathy.  The evidence in the claim 
folder does not show objective evidence of trauma 
while in service.  DJD of the joint such as the 
knee will have effusion and pain as part of its 
natural cycle.  No evidence of further aggravation 
in military service is found in claim folder or 
when interviewing the patient today.  I do not 
believe 1992 ACDUTRA incident aggravated or 
contributed to any degenerative process in pre-
existing left knee osteoarthritis.


IV.  Analysis

In order to prevail on the issue of service connection, there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 341, 346 (1999).

In this case, there is extensive medical evidence that 
appellant currently has arthritis in the left knee.  The 
first part of the Hickson test, evidence of a current 
disability, is accordingly satisfied.

The second part of the Hickson test is medical or lay 
evidence of in-service occurrence or aggravation of a disease 
or injury.  In this case, there are sworn statements by both 
appellant and LTC A.R.F. attesting to the ACDUTRA injury.  
There is also an official Line of Duty investigation that 
documents the ACDUTRA circumstances.  The Board accordingly 
finds that the second part of the Hickson test is satisfied.

The third part of the Hickson test is medical evidence of 
nexus between the current disability and the in-service 
incident.  In this case, since the knee condition itself was 
pre-existing the ACDUTRA, the issue is medical evidence that 
there was a measured worsening of the disability during 
service, and whether this constitutes an increase, permanent 
in nature, in the disability.  Browder v. Brown, 5 Vet. App. 
268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 
(1993).

It has been asserted that the original injury in late 1989, 
leading to treatment in early 1990 was incurred in INACDUTRA.  
That is not established from the evidence on file.  The 
history noted in early 1990 was to the effect that there had 
been a twisting injury 4 months earlier.  It is not noted to 
have been during any training duty.  In view of the grant 
herein, further development of this matter will not be 
undertaken.  If there is a matter to be resolved for 
assignment of a disability rating, the veteran, his 
representative, and the RO can deal with the issue at that 
time.

In this case, there is conflicting medical evidence in regard 
to aggravation.  Appellant himself is a physician and is 
accordingly competent to testify in regard to medical 
matters; appellant contends that ACDUTRA aggravated his 
preexisting condition.  Dr. H.D.N., an orthopedic specialist, 
also testified that ACDUTRA accelerated the progress of 
appellant's ongoing degenerative disease.  Conversely, the VA 
medical examiner specifically opined, based upon review of 
the file and examination of the appellant, that ACDUTRA did 
not aggravate or accelerate the natural progress of the 
preexisting disease.

The probative value of medical evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches.  Greater 
weight may be placed on one physician's opinion that 
another's depending on factors such as the reasoning employed 
by the physicians and whether or not (and the extent to 
which) they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
Other factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.  Prejean v. West, 13 
Vet. App. 444, 448-49 (2000).  As true with any piece of 
evidence, the credibility and weight to be assigned to these 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App.467, 470-71 
(1993).

In this case, the Board considers the opinion of Dr. H.D.N. 
to be more probative than that of the VA medical examiner.  
Dr. H.D.N. is an orthopedic surgeon and disability rating 
specialist, and is therefore at least equal in professional 
qualification to the VA medical examiner.  Also, Dr. H.D.N. 
had the benefit of being appellant's attending orthopedic 
specialist both before and after the ACDUTRA incident, so Dr. 
H.D.N. has personal knowledge of the progress of appellant's 
ongoing disease and the degree to which ACDUTRA accelerated 
or aggravated that progress.  Furthermore, when consideration 
is also given to the knee problems noted during the period of 
service in the Persian Gulf, the Board concludes that there 
is evidence of aggravation from that period of service.  The 
VA medical examiner had access to the claims file, but in 
this situation (aggravation of an ongoing disability) it is 
more dispositive to have long-term access to the patient than 
to the patient's files.  The Board is accordingly disposed to 
accept Dr. H.D.N.'s professional opinion that ACDUTRA 
accelerated the progress of appellant's ongoing degenerative 
knee condition.  At the very least, the Board concludes that 
the evidence is essentially easily balanced.

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2003).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
evidence is at least in equipoise, and the benefit-of-the-
doubt rule accordingly applies in favor of the appellant.  
Thus, with resolution of reasonable doubt in this favor, 
service connection for a left knee is granted.




ORDER

With resolution of reasonable doubt in the appellant's favor, 
service connection for left knee disability is granted.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



